Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 7/21/20 are currently pending; claims 1, 3, 5, 9-12, and 15-17 are currently pending.
Drawings
The drawings were received on 2/8/21.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, 9-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafferty et al. (US 20120285695).
CLAIM 1:  Lafferty discloses a method; the method comprises preparing an aqueous well treatment fluid at a wellsite (see claim 1, “fluid being pumped down the well”); at the wellsite, adding at least one wellsite material to the aqueous well treatment fluid (see claim 1, “delivering the treatment agent…”; see paragraph 0086 teaching delivering things such as fiber), wherein the wellsite material is contained within one or more water-soluble degradable packages (see paragraph 0086), wherein the degradable packages comprise container shells that comprise polyvinyl alcohol film and cellulosic film (see paragraph 0086).  The container shells are dissolved at surface to release the wellsite material (see paragraphs 0018, 0024, 0035, 0037; Fig. 3)
CLAIM 3:  The wellsite material comprises a fiber (see paragraph 0086).  
CLAIM 5:  Lafferty discloses a method of delivering fibers into a well treatment fluid; the method comprises providing an aqueous based treatment fluid (see claim 1; paragraph 0025).  A degradable package containing the fibers is added into the treatment fluid (paragraph 0086).  The degradable 
CLAIMS 9 and 15:  The degradable package has a width between about .5 in to about 1 in (see paragraph 0038 and 0067 disclosing 2 cm).
CLAIMS 10 and 16:  The wellsite material is vacuum packed into the degradable package (see paragraphs 0026 and 0074).
CLAIMS 11 and 17:  The container shell has a thickness of about 50 to 100 microns (see paragraph 0088 discussing 50 micron shell).
CLAIM 12:  The treatment fluid and wellsite material is pumped downhole (see paragraph 0078).
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
With respect to claim 1, the prior art of Lafferty teaches to cause the shells to dissolve the surface of the shell and release the wellsite material.  Specifically, paragraph 0035 teaches “the destruction is caused by dissolution of the shell of the destructible container as it passes down the wellbore.  After the container dissolves… the contents enter the downstream perforations.”  The specification indicates that “Degradable may include water-soluble.  The packages dissolve in the aqueous treatment fluid thus releasing the wellsite material in contained.” (Paragraph 0012).  This is consistent with the dissolving of the container in Lafferty.  Applicant relies on alternative embodiment of Lafferty in which the destruction is achieved by other means.  However, the prior art is not limited to only one embodiment, but all the embodiments taught.  Thus, one of ordinary skill in the art would consider the claimed and described act of “dissolve” to be taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited art teaches the current state of dissolvable packets in wellbores.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                         

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679